UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 OR ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number: 001-37833 Audentes Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 46-1606174 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
